Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 6-9 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Okada et. Al. (US 20080265441 A1 hereinafter Okada).

Regarding claim 1, Okada teaches in Figs. 1-8 and 12 with associated text a method for fabricating a sensor packaging structure, the method comprising: 

forming a passivation layer 11 on the sensor die and a portion of the bonding material (Figs. 7-8 paragraph [0034]), the passivation layer including a first portion abutting and covering a sensor edge (Fig. 7), the passivation layer including a second portion abutting and covering at least a portion of an edge of the bonding material (Fig. 7); and 
coupling a metal layer (12 and 12a) to a portion of the passivation layer, the metal layer covering the first and second portions of the passivation layer (Fig. 12).  

Regarding claim 6, Okada teaches removing an edge portion of the bonding material (Fig. 6, paragraph [0033]).  


Regarding claim 7, Okada teaches coupling a plurality of conductive components 14 to the sensor die (Fig. 10, paragraph [0039]).  

Regarding claim 8, Okada teaches the plurality of conductive components include solder balls (paragraph [0039]).  

Regarding claim 9, Okada teaches: removing a portion of the sensor die such that a thickness of the sensor die is reduced (Fig. 4, paragraph [0029]).  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5, 11-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Okada as applied to claim 1.

	Regarding claim 2, Okada teaches the method of claim 1.
	Okada does not specify in the embodiment of Figs. 1-8 and 12 forming at least one conductive via on the sensor die however Okada discloses in the embodiment of Fig. 16 a similar embodiment that comprises forming at least one conductive via (opening in 1b and 2 over 3a) on the sensor die (1b and 2) (paragraph [0046], Fig. 16), so that by forming such a via in the embodiment of Figs. 1-8 and 12 the method would further comprise forming at least one conductive via on the sensor die.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a via as taught in the embodiment of Fig. 16 in the method of the embodiment of Figs. 1-8 and 12 because according to Okada the invention may be applied to a semiconductor device 30 in which a second wiring 12b is connected to a first wiring 3a of a general pad electrode not extending near the border S (formed inside the semiconductor device) (paragraph [0046]) and further notes that in the similar manner to the second embodiment, the side surface of the adhesive layer 7 may be covered by the third insulation film 11b and a metal layer made of the same layer as the second wiring 12b by patterning the second wiring 12b so as to leave the metal layer over the side surface of the adhesive layer 7 (paragraph [0048]) and therefore makes it clear that the features of these embodiments may be used together. 

	
Regarding claim 3, Okada teaches the method of claim 2.
Okada does not specify the at least one conductive via is formed before the passivation layer is formed on the sensor die however Okada does teach in Fig. 7 with associated text the passivation layer being formed on expoed side surfaces (sides of 1, 2, 4 and 7) by deposition (Fig. 7, paragraph [0034]) and discloses in Fig. 16 with associated text the passivation being arranged on the side surfaces of the via (Fig. 16) so that by forming the passivation layer on the at least one conductive via similaraly to the method taught in Fig. 7 the at least one conductive via would be formed before the passivation layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the passivation layer on the at least one conductive via similaraly to the method taught in Fig. 7 because according to Okada the method is suitable for forming a passivation layer on side surfaces (Fig. 7, paragraph [0034]) furthermore it would have been extremely difficult to conceive of a method of forming the at least one conductive via after the passivation layer
  
Regarding claim 4, Okada teaches the at least one conductive via includes a tapered via (Fig. 16).  

Regarding claim 5, Okada teaches the passivation layer abuts and covers the at least one conductive via (Fig. 16).  

	Regarding claim 11, Okada teaches a method for fabricating a sensor packaging structure, the method comprising: 
coupling a sensor die (1 later becoming 1a and 2) (paragraph [0021]) to a light transmitting substrate 8 using bonding material 7 (paragraph [0026], Fig. 3), the sensor die having a first surface (surface interfacing 4) and a second surface (surface opposite first surface), the sensor die defining a sensor edge (curved side surface) that extends between the first surface and the second surface (Fig. 6); 
forming a passivation layer 11 on the sensor die and the bonding material (Figs. 7-8 paragraph [0034]), the passivation layer including a first portion abutting and covering the sensor edge (Fig. 8), the 
coupling a metal layer (12 and 12a) to a portion of the passivation layer, the metal layer covering the first and second portions of the passivation layer (Fig. 12).
	Okada does not specify in the embodiment of Figs. 1-8 and 12 forming at least one conductive via on the sensor die however Okada discloses in the embodiment of Fig. 16 a similar embodiment that comprises forming at least one conductive via (opening in 1b and 2 over 3a)  on the sensor die (1b and 2), the at least one conductive via extending between the first surface and the second surface (paragraph [0046], Fig. 16), so that by forming such a via in the embodiment of Figs. 1-8 and 12 the method would further comprise forming at least one conductive via on the sensor die, the at least one conductive via extending between the first surface and the second surface.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a via as taught in the embodiment of Fig. 16 in the method of the embodiment of Figs. 1-8 and 12 because according to Okada the invention may be applied to a semiconductor device 30 in which a second wiring 12b is connected to a first wiring 3a of a general pad electrode not extending near the border S (formed inside the semiconductor device) (paragraph [0046]) and further notes that in the similar manner to the second embodiment, the side surface of the adhesive layer 7 may be covered by the third insulation film 11b and a metal layer made of the same layer as the second wiring 12b by patterning the second wiring 12b so as to leave the metal layer over the side surface of the adhesive layer 7 (paragraph [0048]) and therefore makes it clear that the features of these embodiments may be used together. 
RESPONSE TO RESTRICTION REQUIREMENTPage 4
Regarding claim 12, Okada teaches the passivation layer includes a third portion abutting and covering the at least one conductive via (Fig. 16).  

Regarding claim 13, Okada teaches the at least one conductive via includes a tapered via (Fig. 16).  

Regarding claim 14, Okada teaches removing an edge portion of the bonding material (Fig. 6, paragraph [0033]).  

Regarding claim 15, Okada teaches coupling a plurality of conductive components 14 to the sensor die (Fig. 10, paragraph [0039]).  

Regarding claim 16, Okada teaches the plurality of conductive components include solder balls (paragraph [0039]).  

Regarding claim 17, Okada teaches removing a portion of the sensor die (Fig. 4, paragraph [0029]).  

Regarding claim 19, Okada teaches method for fabricating a sensor packaging structure, the method comprising: 
coupling a sensor die (1 later becoming 1a 2, 3 and 4) (paragraph [0021]) to a light transmitting substrate 8 using bonding material 7 (paragraph [0026], Fig. 3), the sensor die having a first surface (surface opposite layer 2) and a second surface (surface interfacing 2), the sensor die defining a sensor edge (curved side surface) that extends between the first surface and the second surface (Fig. 6); 
forming a passivation layer 11 on the sensor die and the bonding material (Figs. 7-8 paragraph [0034]), the passivation layer including a first portion abutting and covering the sensor edge (Fig. 8), the passivation layer including a second portion abutting and covering at least a portion of an edge of the bonding material (Fig. 8), the passivation layer including a third portion abutting and covering the first surface of the sensor die (Fig. 8); and 
coupling a metal layer (12 and 12a) to a portion of the passivation layer, the metal layer covering the first and second portions of the passivation layer, the third portion of the passivation layer not being covered by the metal layer (Fig. 12, paragraph [0045]).
	Okada does not specify in the embodiment of Figs. 1-8 and 12 forming at least one conductive via on the sensor die however Okada discloses in the embodiment of Fig. 16 a similar embodiment that 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a via as taught in the embodiment of Fig. 16 in the method of the embodiment of Figs. 1-8 and 12 because according to Okada the invention may be applied to a semiconductor device 30 in which a second wiring 12b is connected to a first wiring 3a of a general pad electrode not extending near the border S (formed inside the semiconductor device) (paragraph [0046]) and further notes that in the similar manner to the second embodiment, the side surface of the adhesive layer 7 may be covered by the third insulation film 11b and a metal layer made of the same layer as the second wiring 12b by patterning the second wiring 12b so as to leave the metal layer over the side surface of the adhesive layer 7 (paragraph [0048]) and therefore makes it clear that the features of these embodiments may be used together. 

Claims 10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Okada as applied to claims 1, 11 and 19 respectively and further in view of Noma et. Al. (US 20070026639 A1 hereinafter Noma).

	Regarding claim 10, 18 and 20, Okada teaches the method of claims 1, 11 and 19 respectively.  
	Okada does not specify removing an edge portion of the bonding material such that the edge of the bonding material forms a first linear portion and a second linear portion, the second linear portion being disposed at a non-zero angle with respect to the first linear portion.
	Noma teaches in Fig. 4a with associated text a method similar to that of Okada comprising removing an edge portion of a bonding material 5a such that an edge of the bonding material (paragraph [0043]) similar to that of Okada includes a first linear portion (portions interfacing 3) and a second linear 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to making wirings and the adhesive layer in Okada with a structure similar to that of Noma because according to Noma wiring 3 may be formed extending across the border line S and divided into a pair of first wirings 3 later on (paragraph [0041]) and first glass substrate 4 of thickness of 200 .mu.m is bonded to a top surface of the semiconductor wafer 1a, on which the first wirings 3 have been formed, using a resin 5a made of transparent epoxy material as a binder (paragraph [0043]) so that the structures of Noma would be useful as wirings and bonding materials in Okada.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AARON J GRAY/Examiner, Art Unit 2897